Motion to Withdraw Granted, Affirmed and Memorandum Opinion filed June 21,
2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-12-00076-CR
                                   ____________

                 RUSSELL CHRISTOPHER VITATOE, Appellant

                                           V.

                          THE STATE OF TEXAS, Appellee


                      On Appeal from the 252nd District Court
                             Jefferson County, Texas
                          Trial Court Cause No. 10-10255


                            MEMORANDUM OPINION

      Appellant entered a plea of guilty to attempted aggravated sexual assault, enhanced
by a prior felony conviction. Pursuant to a plea bargain agreement, on April 11, 2011, the
trial court deferred a finding of guilt and placed appellant on community supervision for
ten years. The State subsequently filed a motion to adjudicate appellant’s guilt, alleging
that appellant had violated eight conditions of his community supervision. Appellant
entered a plea of true to five counts in the motion. On January 9, 2012, the trial court
adjudicated appellant’s guilt and sentenced him to confinement for thirty years in the
Institutional Division of the Texas Department of Criminal Justice. Appellant filed a
timely notice of appeal.

       Appellant’s appointed counsel filed a brief in which he concludes the appeal is
wholly frivolous and without merit. The brief meets the requirements of Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396 (1967), by presenting a professional evaluation of
the record and demonstrating why there are no arguable grounds to be advanced. See High
v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).

       A copy of counsel’s brief was delivered to appellant. Appellant was advised of his
right to review the appellate record and file a pro se response. See Stafford v. State, 813
S.W.2d 503, 512 (Tex. Crim. App. 1991). As of this date, more than sixty days have passed
and no pro se response has been filed.

       We have carefully reviewed the record and counsel’s brief and agree the appeal is
wholly frivolous and without merit. Further, we find no reversible error in the record. We
are not to address the merits of each claim raised in an Anders brief or a pro se response
when we have determined there are no arguable grounds for review. See Bledsoe v. State,
178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

       Accordingly, the judgment of the trial court is affirmed.



                                          PER CURIAM


Panel consists of Chief Justice Hedges and Justices Seymore and Brown.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                             2